Opinion by
Tilson, J.
In accordance with stipulation of counsel brass base shells, similar to those the subject of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607), were held dutiable as claimed, as articles having as an essential feature an electrical element or device, such as signs, at 35 percent under paragraph 353; and paperweights similar to those the subject of Woolworth v. United States (26 C. C. P. A. 221, C. A. D. 20) were held dutiable as household utensils at 40 percent under paragraph 339, as claimed.